                                                                     1   Richard M. Pachulski (CA Bar No. 90073)
                                                                         John D. Fiero (CA Bar No. 136557)
                                                                     2   John W. Lucas (CA Bar No. 271038)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                     3   150 California Street, 15th Floor
                                                                         San Francisco, California 94111-4500
                                                                     4   Telephone: 415.263.7000
                                                                         Facsimile: 415.263.7010
                                                                     5   Email: rpachuslki@pszjlaw.com
                                                                                jfiero@pszjlaw.com
                                                                     6          jlucas@pszjlaw.com

                                                                     7   Attorneys for Sedgwick, LLP

                                                                     8                                UNITED STATES BANKRUPTCY COURT
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                     9                                     SAN FRANCISCO DIVISION
                                                                    10   In re:                                           Case No.: 18-31087 (HLB)
                                                                    11            SEDGWICK, LLP,                          Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                 Debtor.            CERTIFICATE OF SERVICE ON:
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                          (1) MOTION FOR ORDER APPROVING
                                                                    14                                                        THE COMPROMISE OF A
                                                                                                                              CONTROVERSY AMONG THE DEBTOR,
                                                                    15                                                        LETICIA VASQUEZ, CENTRAL BASIN
                                                                    16                                                        MUNICIPAL WATER DISTRICT, AND
                                                                                                                              BUCHALTER, A PROFESSIONAL
                                                                    17                                                        CORPORATION; AND

                                                                    18                                                    (2) NOTICE AND OPPORTUNITY FOR
                                                                                                                              HEARING ON MOTION FOR ORDER
                                                                    19                                                        APPROVING THE COMPROMISE OF A
                                                                    20                                                        CONTROVERSY AMONG THE DEBTOR,
                                                                                                                              LETICIA VASQUEZ, CENTRAL BASIN
                                                                    21                                                        MUNICIPAL WATER DISTRICT, AND
                                                                                                                              BUCHALTER, A PROFESSIONAL
                                                                    22                                                        CORPORATION
                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:100163.1 77998/002                                                    CERTIFICATE OF SERVICE
                                                                     Case: 18-31087         Doc# 193    Filed: 03/28/19   Entered: 03/28/19 11:43:51    Page 1 of 5
                                                                     1   STATE OF CALIFORNIA                    )
                                                                                                                )
                                                                     2   CITY OF SAN FRANCISCO                  )

                                                                     3           I, Hung Phan, am employed in the city and county of San Francisco, State of California. I
                                                                         am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5            On March 28, 2019, I caused to be served the following documents in the manner stated
                                                                         below:
                                                                     6
                                                                             MOTION FOR ORDER APPROVING THE COMPROMISE OF A CONTROVERSY
                                                                     7        AMONG THE DEBTOR, LETICIA VASQUEZ, CENTRAL BASIN MUNICIPAL WATER
                                                                              DISTRICT, AND BUCHALTER, A PROFESSIONAL CORPORATION
                                                                     8

                                                                     9       NOTICE AND OPPORTUNITY FOR HEARING ON MOTION FOR ORDER APPROVING
                                                                              THE COMPROMISE OF A CONTROVERSY AMONG THE DEBTOR, LETICIA
                                                                    10        VASQUEZ, CENTRAL BASIN MUNICIPAL WATER DISTRICT, AND BUCHALTER, A
                                                                              PROFESSIONAL CORPORATION
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                    TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                                          (NEF): Pursuant to controlling General Orders and LBR, the foregoing
                                        SAN FRANCISCO, CALIFORNIA




                                                                                          document was served by the court via NEF and hyperlink to the document. On
                                                                    13
                                                                                
                                            ATTORNEYS AT LAW




                                                                                          March 28, 2019, I checked the CM/ECF docket for this bankruptcy case or
                                                                    14                    adversary proceeding and determined that the following persons are on the
                                                                                          Electronic Mail Notice List to receive NEF transmission at the email addresses
                                                                    15                    stated below

                                                                    16                    (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                                          processing correspondence for mailing. Under that practice it would be
                                                                                          deposited with the U.S. Postal Service on that same day with postage thereon
                                                                    17
                                                                                         fully prepaid at San Francisco, California, in the ordinary course of business. I
                                                                    18                    am aware that on motion of the party served, service is presumed invalid if postal
                                                                                          cancellation date or postage meter date is more than one day after date of deposit
                                                                    19                    for mailing in affidavit.

                                                                    20                   (BY EMAIL) I caused to be served the above-described document by email to
                                                                                          the parties indicated on the attached service list at the indicated email address.
                                                                    21
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    22   States of America that the foregoing is true and correct.

                                                                    23            Executed on March 28, 2019 at San Francisco, California.

                                                                    24
                                                                                                                                             /s/ Hung Phan
                                                                    25                                                                       Legal Assistant
                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:100163.1 77998/002                                                         CERTIFICATE OF SERVICE
                                                                     Case: 18-31087         Doc# 193     Filed: 03/28/19    Entered: 03/28/19 11:43:51         Page 2 of 5
                                                                                                                             1
                                                                     1   1.       VIA NEF
                                                                                 Lauren T. Attard lattard@bakerlaw.com, abalian@bakerlaw.com
                                                                     2           Cathrine M. Castaldi ccastaldi@brownrudnick.com
                                                                                 Shawn M. Christianson schristianson@buchalter.com
                                                                     3           Marcus O. Colabianchi mcolabianchi@duanemorris.com
                                                                                 Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
                                                                     4           Cecily A. Dumas cecily.dumas@pillsburylaw.com
                                                                                 Alan M. Feld afeld@sheppardmullin.com, sfarzan@sheppardmullin.com
                                                                     5           Jennifer C. Hayes jhayes@fhlawllp.com
                                                                                 Cristina A. Henriquez chenriquez@mayerbrown.com
                                                                     6           William W. Huckins whuckins@allenmatkins.com
                                                                                 John William Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
                                                                     7           John A. Moe john.moe@dentons.com, glenda.spratt@dentons.com
                                                                                 Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
                                                                     8           Mike F. Pipkin mpipkin@weinrad.com
                                                                                 Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com
                                                                     9           Howard J. Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com
                                                                                 Elizabeth Weller dallas.bankruptcy@lgbs.com
                                                                    10
                                                                         2.       VIA U.S. MAIL
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         Eugene Brown, Jr.                     CPF 801 Tower, LLC                    Ideal Holdings INC, LLC
                                                                    12   128 Caperton Avenue                   c/o Barings LLC                       Attn: Connor Yang
                                        SAN FRANCISCO, CALIFORNIA




                                                                         Piedmont, CA 94611                    2321 Rosecrans Ave. Suite 4225        One Newark Center
                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                               El Segundo, CA 90245                  1085 Raymond Blvd., 19th Floor
                                                                                                                                                     Newark, NJ 07102
                                                                    14   BMO Harris Bank, NA                   Switch                                Document Technologies LLC
                                                                         c/o Janet Goodroe                     Attn: Sam Castor                      P.O. Box 935151
                                                                    15   9333 N 90th Street                    7135 South Decatur Blvd.              Atlanta, GA 31193‐5151
                                                                         Scottsdale, AZ  85258                 Las Vegas, NV  89118 
                                                                    16   XO Communications, A Verizon          Covenant Consulting LLC               Cogent Communications, Inc. 
                                                                         Company                               5251 W. 116th Place, Ste 200          2450 N Street NW 
                                                                    17   P.O. Box 15043                        Leawood, KS 66211‐7820                Washington, DC 20037 
                                                                         Albany, NY 12212‐5043 
                                                                    18
                                                                         First Legal Network, LLC              InOutSource, LLC                      U.S. Bank Equipment Finance, Inc. 
                                                                    19   1202 Howard St                        1518 Walnut Street, Suite 1800        1310 Madrid Street, Ste. 100 
                                                                         San Francisco, CA 94103               Philadelphia, PA 19102                Marshall, MN  56258 
                                                                    20   Banc of America Leasing & Capital,    Bank of the West                      Bank of the West 
                                                                         LLC                                   2527 Camino Ramon                     475 Sansome Street, 19th Floor 
                                                                    21   135 S. LaSalle Street                 NC‐B07‐3F‐R                           San Francisco, CA  94111 
                                                                         Mail Code: IL 4‐135‐10‐12             San Ramon, CA  94583 
                                                                    22   Chicago, IL  60603 
                                                                         Corporation Service Company           Insight Investments, LLC              Key Equipment Finance 
                                                                    23   PO Box 2576                           611 Anton Blvd., Ste. 700             1000 South MacCaslin Blvd. 
                                                                         Springfield, IL  62708                Costa Mesa, CA  92626                 Superior, CO  80027 
                                                                    24   MB Financial Bank, NA                 SG Equipment Finance, USA Corp.       Suntrust Equipment Finance and 
                                                                         6111 North River Road                 480 Washington Blvd., 24th Floor      Leasing Corp. 
                                                                    25   Rosemont, IL  60018                   Jersey City, NJ  07310                PO Box 4418 
                                                                                                                                                     Mail Code: GA‐MQ‐1740 
                                                                    26                                                                               Atlanta, GA  30302 
                                                                         TCF Equipment Finance, Inc.           US Bancorp Equipment Finance, Inc.     
                                                                    27   11100 Wayzata Blvd., Ste. 801         801 Larkspur Landing Circle 
                                                                         Minnetonka, MN 55305                  Larkspur, CA  94939‐1706 
                                                                    28


                                                                         DOCS_SF:100163.1 77998/002                                                                CERTIFICATE OF SERVICE
                                                                     Case: 18-31087         Doc# 193       Filed: 03/28/19      Entered: 03/28/19 11:43:51           Page 3 of 5
                                                                                                                                 2
                                                                     1   3.       VIA E-MAIL
                                                                     2     Office of the United States Trustee  Attorneys for Creditor 333 BUSH,     Counsel for Creditor, CPF 801
                                                                           Attn: Terri H. Didion                L.L.C.                               Tower, LLC
                                                                     3     450 Golden Gate Avenue, Suite        William W. Huckins, Esq.             Alan Feld
                                                                           05‐0153                              Ivan M. Gold, Esq.                   Sheppard, Mullin, Richter & Hampton
                                                                     4     San Francisco, CA  4102              Allen Matkins Leck Gamble            333 South Hope Street, 43rd Floor
                                                                           terri.didion@usdoj.gov               Mallory & Natsis LLP                 Los Angeles, CA 90071-1422
                                                                     5                                          3 Embarcadero Center, 12th Fl        afeld@sheppardmullin.com
                                                                                                                San Francisco, CA  4111‐4074 
                                                                     6                                          whuckins@allenmatkins.com
                                                                                                                igold@allenmatkins.com
                                                                     7     Attorneys for Creditor WFP Tower  Attorneys for Creditor WFP Tower        Cathrine M. Castaldi 
                                                                           B Co. L.P.                           B Co. L.P.                           Brown Rudnick LLP 
                                                                     8     Howard J. Steinberg, Esq.            Heath B. Kushnick, Esq.              2211 Michelson Drive, 7th Flr. 
                                                                           Greenberg Traurig, LLP               Greenberg Traurig, LLP               Irvine, CA  92612 
                                                                     9     1840 Century Park East, Ste 1900     200 Park Avenue                      ccastaldi@brownrudnick.com 
                                                                           Los Angeles, CA 90067                New York, NY 10166 
                                                                    10     steinbergh@gtlaw.com                 kushnickh@gtlaw.com 
                                                                           Carrollton‐Farmers Branch            Maria Tiergen                        Stephanie Pereyo 
                                                                    11     Independent School District          Christopher Marks                    PM Legal, LLC 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           c/o Eboney Bobb                      Tanenbaum Keale LLP                  75 Maiden Lane, 11th Floor 
                                                                    12     Perdue, Brandon, Fielder, Collins &  1 Convention Place                   New York, NY 10038 
                                        SAN FRANCISCO, CALIFORNIA




                                                                           Mott, LLP                            701 Pike Street, Ste. 1575           spereyo@pmlegal.com 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                           500 East Border Street, Ste. 640     Seattle, WA  98101 
                                                                           Arlington, TX  76010                 mtiegen@tktrial.com 
                                                                    14
                                                                           ecobb@pbfcm.com                      cmarks@tktrial.com 
                                                                    15     Paul Riehle                          Catalina Sugayan                     Mike F. Pipkin 
                                                                           Shartis Friese LLP                   Clyde & Co US LLP                    Weinstein Radcliff Pipkin LLP 
                                                                    16     1 Maritime Plaza, 18th Floor         55 West Monroe Street, Ste, 3000     8350 N. Central Expressway, Suite 1550 
                                                                           San Francisco, CA  94111             Chicago, IL  60603                   Dallas, Texas 75206  
                                                                    17     priehle@sflaw.com                    catalina.sugayan@clydeco.us          mpipkin@weinrad.com 
                                                                           Attorney for Creditor INSIGHT        Counsel to the Official Committee    Counsel to the Official Committee of 
                                                                    18     INVESTMENTS, L.L.C.                  of Unsecured Creditors               Unsecured Creditors 
                                                                           Cristina A. Henriquez, Esq.          Cecily A. Dumas                      William J. Hotze 
                                                                    19     Mayer Brown LLP                      Pillsbury Winthrop Shaw Pittman      Pillsbury Winthrop Shaw Pittman LLP 
                                                                           Two Palo Alto Square, Suite 300      4 Embarcadero Center, 22nd Floor     900 Fannin, Ste. 2000 
                                                                    20     3000 El Camino Real                  San Francisco, CA  94111‐5998        Houston, TX  77010 
                                                                           Palo Alto, CA 94306‐2112             cecily.dumas@pillsburylaw.com        william.hotze@pillsburylaw.com 
                                                                    21     chenriquez@mayerbrown.com 
                                                                           Attorneys for Dallas County          Attorneys for the Chubb              Attorneys for the Chubb Companies 
                                                                    22     Elizabeth Weller                     Companies                            Wendy M. Simkulak, Esq. 
                                                                           Linebarger Goggan Blair &            Marcus O. Colabianchi, Esq.          Drew S. McGehrin, Esq. 
                                                                    23     Sampson, LLP                         Duane Morris LLP                     Duane Morris LLP 
                                                                           2777 N. Stemmons Freeway, Ste.       One Market Spear Tower, Suite        30 S. 17th Street 
                                                                    24     100                                  2200                                 Philadelphia, PA 19103 
                                                                           Dallas, TX  75207                    San Francisco, California 94105      wmSimkulak@duanemorris.com 
                                                                    25     dallas.bankruptcy@publicans.com  mcolabianchi@duanemorris.com             dsmcGehrin@duanemorris.com 
                                                                           Joshua Wolfgram                      Sean McCarty                         Marilyn Klinger 
                                                                    26     BMO Harris Bank N.A.                 Transworld Interpreters              SMTD Law LLP 
                                                                           BK (2nd floor)                       3108 El Caminito                     355 S. Grand Avenue, Suite 2450 
                                                                    27     180 N Executive Dr.                  La Crescenta,  CA 91214              Los Angeles, CA 90071 
                                                                           Brookfield, WI , 53005               seanpat@me.com                        mklinger@smtdlaw.com 
                                                                    28     joshua.wolfgram@bmo.com 


                                                                         DOCS_SF:100163.1 77998/002                                                                   CERTIFICATE OF SERVICE
                                                                     Case: 18-31087         Doc# 193        Filed: 03/28/19      Entered: 03/28/19 11:43:51             Page 4 of 5
                                                                                                                                  3
                                                                     1     David McBride                        Attorney for Creditor Richard P.     Attorneys for Unsecured Creditor 
                                                                           Brookfield Property Partners         Herman                               Oracle America, Inc. 
                                                                     2     250 Vesey Street, 15th Floor         Matthew Kish                         Shawn M. Christianson 
                                                                           New York, NY  10281                  Shapiro Blasi Wasserman &            Buchalter, PC 
                                                                     3     david.mcbride@brookfield.com         Hermann, PA                          55 Second Street, 17th Floor 
                                                                                                                7777 Glades Road, Ste. 400           San Francisco, CA  94105‐3493 
                                                                     4                                          Boca Raton, DL  33434                schristianson@buchalter.com 
                                                                                                                mkish@sbwh.law 
                                                                     5      Attorneys for Insight               Attorneys for WPF Tower B Co.        Attorneys for 333 Bush, L.L.C. 
                                                                           Investments, LLC / 2nd Gear          L.P.                                 William W. Huckins 
                                                                     6     Joaquin M. C de Baca                 Daniel Ansell                        Allen Matkins Leck Gamble 
                                                                           Mayer Brown LLP                      Greenberg Traurig, LLP               Mallory & Natsis LLP 
                                                                     7     1221 Avenue of the Americas          200 Park Avenue                      Three Embarcadero Center, 12th Floor 
                                                                           New York, NY 10020‐1001              New York, NY  10166                  San Francisco, CA 94111‐4074 
                                                                     8     jcdebaca@mayerbrown.com               anselld@gtlaw.com                    whuckins@allenmatkins.com 
                                                                           Attorneys for 333 Bush, L.L.C.       Attorneys for Ideal Holdings Inc.    Attorneys for CPF 801 Tower, LLC  
                                                                     9     Glenn A. Good                        LLC                                  Alan M. Feld 
                                                                           Tishman Speyer                       Dentons US LLP                       Sheppard Mullin 
                                                                    10     333 Bush Street, Ste. 2210           601 S. Figueroa Street, Ste. 2500    333 South Hope Street, 43rd Floor 
                                                                           San Francisco, CA  94104             Los Angeles, CA 90017‐5704           Los Angeles, CA  90071 
                                                                    11     ggood@tishmanspeyer.com              andrea.chang@dentons.com             afeld@sheppardmullin.com 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           Attorneys for Lano/Armada            Attorneys for One North Wacker       Deb Secrest 
                                                                    12
                                                                           Harbourside, LLC                     Drive LLC                            Commonwealth of Pennsylvania 
                                        SAN FRANCISCO, CALIFORNIA




                                                                           John D. McIntyreWilson &             Martin B. Greenbaum                  Department of Labor and Industry 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                           McIntyre                             Greenbaum Law Group LLP              Collections Support Unit 
                                                                           101 West Main Street, Suite 920      170 Newport Center Dr. Suite 720     651 Boas Street, Room 702 
                                                                    14
                                                                           Norfolk, VA 23510                    Newport Beach, Ca 92660              Harrisburg, PA  17121 
                                                                    15     jmcintyre@wmlawgroup.com             mgreenbaum@collectionlaw.com         ra‐li‐ucts‐bankrupt@state.pa.us 
                                                                           Scott Davis                          UnitedLex Corporation                Attorneys for Thomson Reuters ‐ West 
                                                                    16     Irvine Company of Properties         Jessica Gemperline                   Michael T. Etmund  
                                                                           111 Innovation Drive                 6130 Sprint Parkway, Suite 300       Moss & Barnett 
                                                                    17     Irvine, CA 92617                     Overland Park, KS 66211              150 South Fifth Street, Ste. 1200 
                                                                           scottdavis@irvinecompany.com         jessica.gemperline@unitedlex.com     Minneapolis, MN  55402 
                                                                    18                                                                               mike.etmund@lawmoss.com 
                                                                           Attorneys for One Biscayne           Epiq Systems                         LexisNexis Matthew Bender & Co., Inc. 
                                                                    19     Tower, LLC                           Mark R. Euler                        Kermit F. Lowry 
                                                                           Shane P. Martin                      501 Kansas Ave.                      9443 Springboro Pike 
                                                                    20     Nelson Mullins Broad and Cassel      Kansas City, KS 66105                Miamisburg, OH 45342 
                                                                           One Biscayne Tower                   meuler@epiqglobal.com                kermit.lowry@lexisnexis.com 
                                                                    21     2 S. Biscayne Boulevard, 21st Fl 
                                                                           Miami, Florida 33131 
                                                                    22     shane.Martin@nelsonmullins.com 
                                                                           James L. Gault                       Nicholas Heldt                       City & County of San Francisco Tax 
                                                                    23     jimgault14@gmail.com                 6017 Margarido Dr.                   Collector 
                                                                                                                Oakland, CA 94618                    Attn: Felipe Leiva 
                                                                    24                                          nickheldt50@gmail.com                felipe.leiva@sfgov.org 
                                                                           Attorneys for Ideal Holdings ONC,    Attorneys for Iron Mountain           
                                                                    25     LLC                                  Information Management LLC 
                                                                           John A. Moe, II                      Joseph Corrigan 
                                                                    26     Dentons US LLP                       Iron Mountain Information 
                                                                           601 South Figueroa Street, Suite     Management, LLC 
                                                                    27     2500                                 One Federal Street 
                                                                           Los Angeles, CA  90017‐5704          Boston, MA  02110 
                                                                    28     john.moe@dentons.com                 bankruptcy2@ironmountain.com 


                                                                         DOCS_SF:100163.1 77998/002                                                                   CERTIFICATE OF SERVICE
                                                                     Case: 18-31087         Doc# 193       Filed: 03/28/19       Entered: 03/28/19 11:43:51             Page 5 of 5
                                                                                                                                  4
